DETAILED ACTION
This office action is in response to amendment filed on 10/29/2021.
Claims 1, 11 and 14 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8, 11 – 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al (US 20190138361, hereinafter Bernat), in view of Sen et al (US 20190068696, hereinafter Sen), and further in view of Burton et al (US 20160036655, hereinafter Burton).

As per claim 1, Bernat discloses: A method for orchestrating disaggregated applications, the method comprising: 
(Bernat [0013]: “the client compute device 110 includes an acceleration selection logic unit 112… configured to determine the available accelerator resources at the edge and properties of those accelerator resources (e.g., by querying the edge gateway device 130), determine corresponding properties of any accelerator resources present in the client compute device 110, compare the properties of the accelerator resource at the edge and those local to the client compute device 110 to a set of acceleration selection factors (e.g., objectives to be satisfied in the acceleration of the function)”.)
querying corresponding dependent processing resources of the available processing resources for performing the disaggregated applications according to class of service; (Bernat [0028]: “the client compute device 110 may determine the acceleration selection factors based on a service level agreement (SLA) associated with the application 114 (e.g., a set of terms that define a quality of service, such as a latency, a cost, security features, etc. to be provided to a customer for whom the application 114 is being executed)… As another example, the client compute device 110 may determine a present quality of connectivity to the edge (e.g., to the resources 150, 152, 154), as indicated in block 356. In doing so, in the illustrative embodiment, the client compute device 110 may determine a strength of a wireless signal to one or more devices 130, 160, 162, 164, 166, 168, 170 at the edge”. Examiner notes that in the case where processing resources only comprise one dependent processing resources, the processing resources can be interpreted to be the same as the dependent processing resource.)
, by a matching tool qualified processing resources from the available processing resources and the corresponding dependent processing resources based on the class of service; (Bernat [0028]: “the client compute device 110 selects, as a function of the properties of the accelerator resources available at the edge (e.g., from block 316 of FIG. 3), the properties of the local accelerator resources (e.g., the accelerator devices 224 of the client compute device 110, determined in block 334 of FIG. 4), and the accelerator selection factor(s) (e.g., from block 348 of FIG. 4), one or more accelerator resources to accelerate (e.g., execute) the function 116”.)
triggering the selected qualified processing resources to execute the disaggregated applications. (Bernat [0030]: “the client compute device 110 subsequently provides the function 116 to the selected accelerator resource(s) for acceleration… Subsequently, the client compute device 110 may receive output data from the selected accelerator resource(s) (e.g., data resulting from acceleration of the function 116 by the selected accelerator resource(s))”.)
Bernat did not explicitly disclose:
the class of service being based on parameters comprising at least an indication of latency for the dependent processing resources;
wherein the resource is selected with corresponding indication of latency for the dependent processing resources and latency parameters for the disaggregated application;
smart contract between an orchestration tool and each of the selected qualified processing resources; and upon execution of the contract;
However, Sen teaches:
the class of service being based on parameters comprising at least an indication of latency for the dependent processing resources; wherein the resource is selected with corresponding indication of latency for the dependent processing resources and latency parameters for the disaggregated application; (Sen [0075]: “the orchestrator server 1520 may selectively allocate and/or deallocate physical resources 620 from the sleds 400 and/or add or remove one or more sleds 400 from the managed node 1570 as a function of quality of service (QoS) targets (e.g., a target throughput, a target latency, a target number instructions per second, etc.) associated with a service level agreement for the workload (e.g., the application 1532). In doing so, the orchestrator server 1520 may receive telemetry data indicative of performance conditions (e.g., throughput, latency, instructions per second, etc.) in each sled 400 of the managed node 1570 and compare the telemetry data to the quality of service targets to determine whether the quality of service targets are being satisfied”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sen into that of Bernat in order to have the class of service being based on parameters comprising at least an indication of latency for the dependent processing resources; wherein the resource is selected with corresponding indication of latency for the dependent processing resources and 

Burton teaches:
executing a smart contract between an orchestration tool and each of the selected qualified processing resources; and upon execution of the contract; (Burton [0065] – [0066])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Burton into that of Bernat and Sen in order to execute a contract between an orchestration tool and each of the selected qualified processing resources. Bernat [0030] teaches assign functions to selected accelerators for acceleration. Burton teaches it is commonly known in the field that contract can be used to obtain the selected resources,  thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 3, Bernat, Sen and Burton further teach:
(Sen [0075])

As per claim 4, Bernat, Sen and Burton further teach:
The method of claim 1, wherein the identifying the available processing resources comprises selecting a narrowest band from inherited class of service, application-specific class of service, and run-time class of service for the available processing resources. (Bernat [0028] – [0029])

As per claim 5, Bernat, Sen and Burton further teach:
The method of claim 1, wherein the triggering each of the available processing resources comprises negotiating service level agreement and service level objectives with each of the available processing resources and the dependent processing resources. (Sen [0075])

As per claim 6, Bernat, Sen and Burton further teach:
The method of claim 1, wherein the triggering each of the available processing resources comprises querying a directory for each parameter of the class of service for (Sen [0075])

As per claim 7, Bernat, Sen and Burton further teach:
The method of claim 1, wherein the executing the contract comprises executing the contract with a governing processing resource and cascading the contract down to the dependent processing resources for execution. (Burton [0065] – [0066])

As per claim 8, Bernat, Sen and Burton further teach:
The method of claim 1, further comprising, upon execution of the contract, triggering a connection to the available processing resources based on connectivity requirements of a resource directory of each of the available processing resources. (Bernat [0028] – [0030])

As per claim 11, it is the computer-readable, non-transitory storage medium variant of claim 1 and is therefore rejected under the same rationale

As per claim 12, Bernat, Sen and Burton further teach:
(Bernat [0028] – [0029])

As per claim 13, Bernat, Sen and Burton further teach:
The computer-readable, non-transitory storage medium of claim 11, wherein the triggering comprises searching a resource directory. (Bernat [0028] – [0029])

As per claim 14, it is the system variant of claim 1 and is therefore rejected under the same rationale.

As per claim 15, Bernat, Sen and Burton further teach:
The computing system of claim 14, wherein the plurality of processing resources are on a hybrid cloud. (Burton [0011])

As per claim 16, Bernat, Sen and Burton further teach:
(Burton [0011])

As per claim 17, Bernat, Sen and Burton further teach:
The computing system of claim 14, wherein the processing resources comprise governing microservices and the dependent processing resources comprise constituent microservices of the governing microservices. (Bernat [0028]: “the client compute device 110 may determine the acceleration selection factors based on a service level agreement (SLA) associated with the application 114 (e.g., a set of terms that define a quality of service, such as a latency, a cost, security features, etc. to be provided to a customer for whom the application 114 is being executed)… As another example, the client compute device 110 may determine a present quality of connectivity to the edge (e.g., to the resources 150, 152, 154), as indicated in block 356. In doing so, in the illustrative embodiment, the client compute device 110 may determine a strength of a wireless signal to one or more devices 130, 160, 162, 164, 166, 168, 170 at the edge”.)

As per claim 19, Bernat, Sen and Burton further teach:
(Bernat [0011])

As per claim 20, Bernat, Sen and Burton further teach:
The computing system of claim 14, wherein the computing resource comprises at least one of: business operations, development operations, a catalyst composer, the matching engine, and the orchestration tool. (Bernat [0028])

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernat, Sen and Burton, and further in view of Mathur et al (US 20140380332, hereinafter Mathur).

As per claim 2, Bernat, Sen and Burton did not teach:
The method of claim 1, wherein the identifying the available processing resources comprises searching a directory for a certified list of processing resources and querying the certified list of processing resources for service levels.
However, Mathur teaches:
(Mathur [0111])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Mathur into that of Bernat, Sen and Burton in order to identify the available processing resources comprises searching a directory for a certified list of processing resources and querying the certified list of processing resources for service levels. the combination of references would allow a faster search for resources matching requirements, thus such combination would enhance the overall appeals of all references.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernat, Sen and Burton, and further in view of Fellenstein et al (US 20060149652, hereinafter Fellenstein).

As per claim 9, Bernat, Sen and Burton did not teach:
The method of claim 1, further comprising monitoring the available processing resources during execution of the disaggregated applications.
However, Fellenstein teaches:
(Fellenstein [0019]: “Then, the status of the grid job is monitored according to the workload detected from the allocated selection of available resource nodes. Responsive to verifying a completion of the grid job, at least one result of the grid job is routed to the client via, such that automated management in a closed-loop path is provided for each grid job received via said grid portal”; [0073]: “monitors job completion. In particular, grid workload monitor 522 monitors the workload applied to resource nodes within virtual resource 160. Grid job monitor 536 determines which portions of the monitored workload results of grid workload monitor 522 to attribute to each grid, job. Thus, grid job monitor 536 is able to monitor the progress of a particular job, using the monitored workload, and determine whether the grid job executing is meeting performance requirements and other characteristics described for the grid job. If a grid job executing is not meeting performance requirements or other characteristics described for the grid job, grid job monitor 536 may access other grid services, such as grid sell-off service 519 or grid resource allocation service 530 to request redirecting the grid job to other resources or adding additional resource nodes to handle the grid job. In addition, grid job monitor 536 may interact with an error detection module (not depicted) that detects whether the grid job is executing with any degradation or errors in the execution environment. If an error or degradation is detected, grid job monitor 536 may respond by redirecting the grid job to other resources or adding additional resource nodes to bolster the execution environment.”.)


As per claim 10, Bernat, Sen, Burton and Fellenstein further teach:
The method of claim 9, further comprising repeating the method based on the monitoring. (Fellenstein [0073])
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernat, Sen and Burton, and further in view of Parikh et al (US 20160057071, hereinafter Parikh).

As per claim 18, Bernat, Sen and Burton did not teach:
The method of claim 1, further comprising monitoring the available processing resources during execution of the disaggregated applications.
However, Parikh teaches:
(Parikh [0004])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parikh into that of Bernat, Sen and Burton in order to the constituent microservices share a database. It is commonly known in the field to cloud services may share common database, thus applicant have merely claimed an obvious design choice and is therefore rejected under 35 USC 103..
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196